Bischoff, J.
I concur in the opinion of the chief justice that the payment •of the purchase money by the defendant John Dwight to Joseph Gandolfo, *63under the latter’s executory agreement, for the sale of the machinery in question, before such machinery had come into existence, and before Gandolfo himself had acquired title thereto by purchase from the plaintiffs, cannot constitute Dwight a purchaser for value, so as to defeat the lien of a chattel mortgage which was not filed in the manner provided by statute; and that the chattel mortgage, given by Gandolfo to the plaintiffs at the time of his agreement with them to purchase the machinery subsequently delivered to him, was valid and operative as between the parties thereto, the lien attaching upon the delivery of the machinery. Nevertheless, if it had been conceded upon the trial, either expressly or by failure of the plaintiffs to contradict evidence to that effect, that the plaintiffs were aware of the arrangement between Gandolfo and the defendants for the sale of the machinery, and of Gandolfo’s representations to the defendants that he was the absolute owner of the machinery, and could convey a perfect title thereto, and that, notwithstanding such knowledge, the plaintiffs had permitted defendants, in reliance upon Gandolfo’s representations, to expend large sums in alterations and improvements upon this machinery, largely in excess of its original value, the plaintiffs should now be estopped from asserting, as against the defendants, any claim to this machinery under the chattel mortgage to them. A careful examination of the evidence, however, fails to show that the plaintiffs knew of the arrangement between Dwight and Gandolfo, and of the latter’s representations of his absolute ownership and ability to confer an unincumbered title. In fact, Robert Deeley, one of the plaintiffs, examined as a witness in his own behalf, distinctly says that the machinery was agreed to be sold to Gandolfo; that it was delivered upon trucks supplied by Gandolfo; that Gandolfo represented to him that the machinery was to be put up at Dwight’s factory for experimental purposes only; and that he was wholly ignorant of any intention on Gandolfo’s part to deliver the machinery to Dwight. From the absence of evidence tending to charge the plaintiffs with knowledge of Gandolfo’s executory contract of sale with the defendants, and of his intention to deliver the machinery to Dwdght, pursuant to such contract, and that Dwight, relying upon Gandolfo’s representation of absolute ownership and ability to convey an unincumbered title, intended to expend the money which was said to have been expended in alterations and improvements, and further because of Robert Deeley’s disavowal of any such knowledge, there does not appear any sufficient ground for holding the plaintiffs estopped from asserting their claim under their chattel mortgage, as against the defendants. If the defendants were duped, it was, so far as was shown on the trial, in consequence of the misrepresentations of.Gandolfo, and of his fraudulent concealment of his mortgage to plaintiffs, and not because of any act of the plaintiffs, or because of their omission to do anything, which, in view of their want of knowledge of the arrangements between Dwight and Gandolfo, could reasonably have been expected of them. The plaintiffs’ exception to the learned trial justice’s direction of a verdict for the defendants should therefore be sustained, and a new trial ordered, with costs to abide the event.